Citation Nr: 1003686	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to an initial compensable rating for 
bilateral chondromalacia of the knee.

3.  Entitlement to an initial compensable rating for hiatal 
hernia with gastroesophageal reflex disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from February 1984 to 
September 2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Winston-Salem RO.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
Veteran has a disability of either shoulder.

2.  Throughout the appeal period, the Veteran's bilateral 
knee disability was manifested by subjective complaints of 
pain with prolonged weight-bearing; there is no evidence of 
limitation of motion, painful motion, ankylosis, or 
additional functional impairment due to repetitive use. 

3.  Throughout the appeal period, the Veteran's hiatal hernia 
with GERD was manifested by heartburn with mild reflex 2 to 3 
times a week; it is not manifested by recurrent epigastric 
distress with 2 or more of the following symptoms: dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial compensable rating for 
bilateral chondromalacia of the knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2009).
3.  The criteria for an initial compensable rating for hiatal 
hernia with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3, 4.114 Diagnostic Code 
(Code) 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

A June 2004 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claims.  In March 2006, he was 
also given notice regarding disability ratings and effective 
dates of awards.  

As the October 2004 rating decision on appeal granted service 
connection for bilateral knee disabilities and hiatal hernia 
with GERD and assigned disability ratings and effective dates 
for the awards, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of 
whether a further VCAA letter for such "downstream" issues is 
required was also addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 
5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  In this case, the necessary SOC was issued in 
November 2006.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

Service Connection Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran contends he has bilateral shoulder disabilities 
related to his military service.  He noted that during his 
entire career in the service he carried rucksack for days 
that weighted 45 to 80 pounds.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
has a disability within the meaning of the law, for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran's service treatment records are silent for 
complaints, findings, or diagnosis of a shoulder disability 
with the exception of the QTC VA examination that was 
conducted in August 2004, prior to his separation from 
service.  At that time, the Veteran indicated that he was 
troubled by shoulder pain, especially on extreme turning 
motions.  His pain was greater on the right than the left.  
He primarily treated it by avoiding motions that aggravated 
his shoulder pain and he occasionally went to a clinic, where 
he was assessed and advised on conservative management that 
provided relief and no complications.  He recalled no 
specific injury or trauma that affected his shoulders, and 
the problem did not interfere with his ordinary lifting, 
carrying, activities of daily living, or service functions.  
There was no objective evidence on clinical evaluation of a 
bilateral shoulder disability and X-rays of his shoulders 
were normal.  The examiner stated that no pathology was 
identified to render a diagnosis.

Despite the Veteran's contentions and complaints, there is no 
competent medical evidence that he currently has a shoulder 
disability.  He has neither identified nor submitted post-
service medical records to support his contention that he has 
developed a bilateral shoulder disability.  

Although the Veteran may have had physically demanding 
experiences in service, and he may clearly provide competent 
lay evidence to relate these occasions for the purposes of 
development of this claim, he may not provide competent 
medical evidence which either diagnoses these disabilities or 
relates them to service.  

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Despite the Veteran's complaints of pain in his shoulders, 
there is no clinical evidence of a disability.  The law holds 
that pain does not, by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  
In the absence of competent evidence (medical diagnoses) of 
any pathology of either shoulder, the threshold requirement 
for substantiating his claim of service connection is not 
met.  Consequently, these claims must be denied.

Should the Veteran be diagnosed with a disability of either 
shoulder, he is free to submit such evidence to reopen his 
claim.

Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds that 
no "staged" ratings are warranted.

Bilateral Knee Disability

The Veteran's service-connected bilateral chondromalacia of 
the knee was assigned a noncompensable (0 percent) rating 
under Code 5099-5014.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's 
service-connected left and right knee disabilities are rated 
as analogous to osteomalacia of the knee under Diagnostic 
Code 5014.  38 C.F.R. § 4.20 (2009).  The diseases under 
Codes 5013 through 5024 will be rated on limitation of motion 
of affected parts, as arthritis, degenerative, except for 
gout.  38 C.F.R. § 4.71a.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Limitation of flexion of the knee to 15 degrees warrants a 30 
percent rating, a 20 percent rating for limitation to 30 
degrees, a 10 percent rating for limitation to 45 degrees, 
and a noncompensable evaluation for limitation to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 
50 percent rating, a 40 percent rating for limitation to 30 
degrees, a 30 percent rating for limitation to 20 degrees, a 
20 percent rating for limitation to 15 degrees, a 10 percent 
rating for limitation to 10 degrees, and a noncompensable 
evaluation for limitation to 0 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that, 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Based on the evidence of record, a 0 percent rating is 
warranted for both knees during the entire appeal period.  
Hence, staged ratings are not applicable.  See Fenderson, 
supra.

On the Veteran's initial QTC VA examination, prior to 
discharge, he complained of bilateral knee pain.  The 
examiner noted that the knees were without redness, 
tenderness, or effusion.  The muscles were not atrophic and 
sensory perception and deep tendon reflexes were within 
normal limits.  The range of bilateral knee motion was full 
with flexion from 0 to 140 degrees and extension to 0 
degrees.  These motions were completed without restriction or 
pain and there was no evidence of recurrent subluxation or 
locking pain.  The only positive finding was mild, coarse 
crepitus in both knees.  There was no pain, weakness, lack of 
endurance, fatigue, or incoordination to impact the range of 
motion.  

On February 2008 VA examination, the Veteran complained of 
continued knee pain with prolonged weight bearing or when 
running around with his daughter.  He also noted some 
stiffness in his knees after sitting for a while.  The 
examiner noted that he walked normally and did not use any 
assistive devices.  There were no significant changes in 
findings since the last examination.  The Veteran's knees had 
no tenderness, swelling, heat, or redness.  Bilateral knee 
flexion was to 145 degrees and extension was to 0 degrees.  
There was no ankylosis.  The motions were completed without 
pain and there was no additional functional impairment with 
repetitive movement.  

The evidence shows that the Veteran's bilateral 
chondromalacia of the knees was not at any time during the 
appeal manifested by limitation of motion, nor has there been 
any functional limitation due to additional factors such as 
painful motion or repetitive motion.  These findings clearly 
do not meet, or even approximate, a compensable evaluation 
under any of the pertinent diagnostic codes.  

The Veteran's primary complaints were of pain with prolonged 
weight bearing or with certain activities and some stiffness.  
The Board finds that the effects of pain and stiffness 
reasonably shown to be due to the Veteran's service-connected 
bilateral disabilities are contemplated in the currently 
assigned noncompensable ratings.  There is no indication that 
pain, due to bilateral knee disability, caused functional 
loss greater than that contemplated by the initial 
noncompensable evaluations assigned.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.  Despite pain in certain situations, 
there is no objective evidence of limitation of motion.

Since the Veteran's disability is rated by analogy, the Board 
has considered whether a compensable rating is warranted 
under another diagnostic code pertaining to the knee.  As 
there is no clinical evidence that the Veteran's service-
connected bilateral chondromalacia of the knee is ankylosed 
or is manifested by recurrent subluxation or lateral 
instability, Codes 5256 and 5257 are not applicable.  See 
38 C.F.R. § 4.71a.  Similarly, there were no episodes of 
"locking" or effusion in the joint to rate it analogous to 
cartilage, semilunar, dislocated.  See 38 C.F.R. § 4.71a, 
Code 5258 (2009).

Accordingly, the preponderance of the evidence is against 
initial compensable ratings for the Veteran's service-
connected right and left knee disabilities.  Hence, the 
claims must be denied.

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria and the Board found no 
factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular 
criteria are inadequate, and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  

Hiatal Hernia with GERD

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113 (2009).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

The Veteran's service-connected gastrointestinal disability 
was assigned a noncompensable rating under Codes 7399-7346.  

Under Code 7346, for hiatal hernia, a 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when the disease exhibits two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114.

On August 2004 QTC VA examination, prior to discharge, the 
Veteran indicated he had pain six months earlier in the left 
iliac fossa region.  An upper GI series revealed a small 
central hiatal hernia with mild gastrointestinal reflux.

On February 2008 VA examination, the Veteran complained of 
having heartburn and mild reflux 2 to 3 times a week.  He 
treated these symptoms with antacid or waited until it 
dissipated.  He also reported having rare, mild chest pain 
without radiation.  He denied dysphagia, hematemesis or 
melena, nausea or vomiting, and neoplasms.  There was no 
evidence of anemia.  The Veteran indicated that his symptoms 
had no effect on his occupational functioning or activities 
of daily living.  

Considering the evidence in light of the applicable 
diagnostic criteria, the Board finds that a compensable 
rating is not warranted.  The record does not show the 
Veteran has persistently recurrent epigastric distress with 
dysphagia, regurgitation, or substernal arm or shoulder pain.  
He had occasional symptoms of heartburn (pyrosis) with mild 
reflex that has not resulted in any impairment of health, 
which is not sufficient, in the absence of at least on of the 
other listed symptoms, for a compensable rating.  
Furthermore, it had not interfered with his occupational 
functioning. 

He is also not shown to have chronic gastritis with small 
nodular lesions with symptoms to warrant a compensable rating 
under Code 7307.

Additionally, because the Veteran's gastrointestinal 
disability involves only a hiatal hernia and gastroesophageal 
reflux, the Board does not find that any other digestive 
system diagnostic code would be more appropriate for rating 
the Veteran's gastrointestinal disability, including 
adhesions of the peritoneum (Diagnostic Code 7301), ulcer 
disease (Diagnostic Codes 7304-7306), postgastrectomy 
syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 
7323), or diverticulitis (Diagnostic Code 7327).  See 38 
C.F.R. § 4.114 (2008).  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Regarding extraschedular rating, the Veteran's symptoms are 
fully contemplated in the schedular criteria and the Board 
found no factors such as hospitalizations, or marked 
interference with employability that would suggest that 
regular schedular criteria are inadequate, and warrant 
referral for extraschedular consideration.  See 38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Service connection for a bilateral shoulder disability is 
denied.

An initial compensable rating for bilateral chondromalacia of 
the knee is denied.

An initial compensable rating for hiatal hernia with GERD is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


